OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. The determination of reasonable suspicion made by Supreme Court and affirmed by the Appellate Division involves a mixed question of law and fact which is supported by evidence in the rec*918ord. Consequently, the issue is beyond further review by this Court.
Chief Judge Kaye and Judges Titone, Bellacosa, Smith, Levine, Ciparick and Wesley concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.